WHITAKER, Judge
(dissenting).
I think the defendant may interpose the defense of fraud to defeat plaintiff’s claim, but I think it is barred from doing more. I do not think it is entitled to recover the amounts set out in the False Claims Act. It is barred by failure to assert this claim within the period prescribed by that Act.
I can think of no reason why plaintiff’s suit should extend the time within which the Government was required to seek this affirmative relief.
I respectfully dissent.
JONES, Chief Judge, joins in the foregoing dissent.